DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-3 and 6-15 are currently pending.
Claims 4-5 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2022 has been entered.

Response to Amendments
Applicant’s amendments filed 06/28/2022 have been entered.
Claim 1 has been amended. Claim 5 has been canceled.
The Section 102 rejections have been withdrawn in view of Applicant’s amendments.
However, new Section 103 rejections have been implemented to reflect Applicant’s amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (GB 2,234,935 A) in view of Fu et al. (US 2011/0151172 A1).
Regarding claim 1,
Chu teaches a construction element which intrinsically has a total length (L), a total width (B), and a total height (H) (Chu: abstract; Figs. 1-4; pg. 1, par. 1-3, pg. 2, par. 1). The construction element comprises a first skin (13, a first cover plate), a second skin (14, a second cover plate) arranged parallel to the first cover plate (13), wherein the first cover plate (13) and the second cover plate (14) each have a length corresponding to a total length (L), and wherein the first cover plate (13) and the second cover plate (14) each have a width corresponding to the total width (B) (Chu: Figs. 1-4; pg. 2, par. 1, pg. 3, par.  8, pg. 4, par. 1 and 2). The construction element further comprises a core layer of bamboo sections (12, tube segments) located between said first cover plate and said second cover plate which intrinsically have tube lengths (LR) extending in a longitudinal extension direction in which said segments extend along either the total length (L) and/or the total width (B) depending on which axis is labeled the length and which is labeled the width (Chu: Figs. 1-4; pg. 3, all, pg. 4, par. 1-3). The tube segments are made of bamboo and thus may be considered to “consist” or “comprise” a wood-based material (Chu: pg. 1 and 2).
The limitation requiring the tube segments to each comprise a wall which is delimited by exactly two “cut” ends is satisfied by the tube segments having walls that are delimited by two ends. That is, the limitation requiring the two ends to be “cut” is product by process language. The tube segments comprise walls which are delimited by exactly two “cut” ends as the bamboo is cut into tubular sections and the two “ends” of said tube may be considered the exactly two “cut ends” delimited in the circumferential direction as the two ends are “cut” to length as said tubular sections have a defined length dimension (Chu: Fig. 1, pg. 1 and 2). When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either Section 102 or Section 103 is proper.  See MPEP 2113.
. Chu is silent towards the tube segments having an octagonal segmental shape cross-section. However, Chu does teach segmenting the bamboo tube sections (Chu: Figs. 2 and 3).
Fu teaches structural materials (construction elements) composed of polygonal bamboo units (tubes) (Fu: abstract). Fu teaches the bamboo tube structures preferably have a polygonal structure in which the number of edges of said polygon structure is from 4-8, wherein 8 is an octagonal structure, to provide bamboo structures that balance minimizing bamboo material waste without weakening the strength of the bamboo (Fu: par. 0053).
Chu and Fu are in the corresponding field of bamboo-based construction elements for providing construction boards. Therefore, it would have been obvious to one of ordinary skill in the art to design the tube segments of Chu to have an octagonal segmented shaped cross-section to provide for improved bamboo strength and to minimize bamboo waste as taught by Fu.
 Regarding claim 2,
Chu in view of Fu teaches the construction element required by claim 1. Chu further teaches the core layer comprising the bamboo tube segments (12) are glued to the first cover plate (13) in which at least one tube segment extends in the direction of the total length (L), and wherein the tube length (LR) may be considered to correspond to the total width (B) as a tube extends the entirety of one axis as shown in Figures 1 and 4A-4C and the construction element itself may have a square shape (i.e. the length and width direction would be the same size) (Chu: Figs. 1 and 4A-4C; pg. 2, par. 1). It is noted that as the tube segments may be glued to the first cover plate, it may be considered “mechanically connected” in light of Applicant’s specification in which gluing is used as an example of a mechanical connection (Applicant’s PGpub: par. 0046). It is noted that the “in particular” language is interpreted as optional as explained in the Section 112(b) rejection above.
Regarding claim 3,
Chu in view of Fu teaches the construction element required by claim 1. Chu further teaches the tube segments are cut into segments which can be considered to have cross-sections with angles, as shown in Figures 1-4, as a result of the cutting the bamboo tubes into tube segments and thus may be considered to have an “angular cross-section” (Chu: Fig. 2).
Regarding claim 6,
Chu in view of Fu teaches the construction element required by claim 1. Chu further teaches that the layer formed from tube segments (12) forms a row of tube segments arranged parallel to each other, which extends in the direction which may correspond to the total length (L) or the total width (B) (Chu: Figs. 1 and 4).
Regarding claim 7,
Chu in view of Fu teaches the construction element required by claim 6. Chu further teaches all of the tube segments in a row in a given layer are glued to the first cover plate by what may be considered “cut ends” (Chu: Figs. 2 and 4; pg. 1, par. 5, pg. 2, par. 1, pg. 3, par. 8, pg. 4, par. 1). ). It is noted that as the tube segments may be glued to the first cover plate, it may be considered “mechanically connected” in light of Applicant’s specification in which gluing is used as an example of a mechanical connection (Applicant’s PGpub: par. 0046).
Regarding claim 8,
Chu in view of Fu teaches the construction element required by claim 1. Chu further teaches the layer comprising tube sections (12) arranged in parallel to each other may further comprise at least a sublayer (core layers) that may be considered to be formed form a series such as layers (15a) – (15c) that may be considered to extend in the direction of the total length (L) or the total width (B) (Chu: Fig. 4c).
Regarding claims 9-10 and 13,
Chu in view of Fu teaches the construction element required by claim 8. Chu further teaches additional tube segment layers (12a) – (12c) may be laminated with additional sub layers, such as sub layers (15a) – (15c) (i.e. a first sublayer, a second sublayer, and a further sublayer each having tube segments) (Chu: Fig. 4C; pg. 4, par. 3). Thus, the construction element comprising the layer of tube segments may be considered to comprise a first sublayer and a second sublayer each being laminated with a layer of tube segments having cut ends. Chu further describes that the layer of tube segments, called core layers, are glued to external skin layers (13 and 14) in previous embodiments wherein the glue is connected to what may be considered a cut end (Chu: pg. 4, par. 1). Therefore, it would be obvious to one of ordinary skill in the art to utilize adhesives to glue the additional sublayers to the additional layers comprising tube segments to provide an improved adhesion between the layers in the respective laminate. It is noted that as the tube segments may be glued to the first cover plate, it may be considered “mechanically connected” in light of Applicant’s specification in which gluing is used as an example of mechanical connection (Applicant’s PGpub: par. 0046). Chu further teaches the tube lengths (LR) of the layers and the sub layers may be oriented at right angles compared to each other and are shown to extend along an axis of the laminate (Chu: Fig. 4C; pg. 4, par. 3). Thus, the tube lengths of at least one sublayer may extend in a direction of the total width (B) and one sub layer may extend in a direction of the total length (L). Wherein an embodiment exist in which tube segments of the first and second sublayers extend along the total length (L) and the tube length of the further sublayer extend in the direction of the total width (B) of the construction element (Chu: Fig. 4C).
Regarding claim 11,
Chu in view of Fu teaches the construction element required by claim 8. Chu teaches the construction element required by claim 8. Chu further teaches additional tube segment layers (12a) and (12c) may be laminated with additional sub layers, such as sub layers (15a) and (15c) (Chu: Fig. 4C; pg. 4, par. 3). Thus, the construction element comprising the layer of tube segments may be considered to comprise a first sublayer and a second sublayer each being laminated with a layer of tube segments having cut ends. Additionally, the intermediate layer (15b) may be considered an intermediate plate (Chu: Fig. 4C; pg. 4, par. 3) Chu further describes that the layer of tube segments, called core layers, are glued to external skin layers (13 and 14) in previous embodiments (Chu: pg. 4, par. 1). Therefore, it would be obvious to one of ordinary skill in the art to utilize adhesives to glue the additional sublayers to the additional layers and intermediate layer comprising tube segments to provide an improved adhesion between the layers in the respective laminate. It is noted that as the tube segments may be glued to the first cover plate, it may be considered “mechanically connected” in light of Applicant’s specification in which gluing is used as an example of mechanical connection (Applicant’s PGpub: par. 0046).
Regarding claim 12,
Chu in view of Fu teaches the construction element required by claim 8. Chu further teaches the tube lengths (LR) of the layers and the sub layers may be oriented at right angles compared to each other and are shown to extend along an axis of the laminate (Chu: Fig. 4C; pg. 4, par. 3). Thus, the tube lengths of at least one sublayer may extend in a direction of the total width (B) and one sub layer may extend in a direction of the total length (L).
Regarding claim 14,
Chu teaches the construction element required by claim 1. Chu further teaches the construction element may further comprise an intermediate skin layer (15) composed of wood-based materials (an insulative element) (Chu: Fig. 4C; pg. 3, par. 8, pg. 4, par. 3).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Fu and in further view of Yako (US 2013/0316127 A1).
Regarding claims 14 and 15,
Chu and Fu teaches the construction element required by claim 1. Chu does not explicitly teach wherein the construction element comprises at least one insulating element arranged in a cavity wherein the cavity is formed by at least one of the tube segments of the layer. However, Chu does teach cavities formed between tube segments in a layer (Chu: Figs. 1 and 4).
Yako teaches bamboo tube segments cut and arranged in a row wherein adjacent tube segments form cavities between said tube segments which are filled and glued to osteoid bodies (16) which may be considered an “insulating element” as they are made of the bamboo material and every material that is not “conducting” may have some degree of insulation (Yako: abstract; Figs. 10-11; par. 0010, 0016, 0033-0034, and 0052-0055). The glued osteoid bodies help adjust the thickness and improve strength of the bamboo-based board (Yako: par. 0052-0056).
Chu and Yako are in the corresponding of bamboo-based boards comprising tube segments for use in construction materials. Therefore, it would be obvious to one of ordinary skill in the art to glue the insulating material of Yako in cavities formed by at least one of the tube segments in the layer of Chu to provide for improved board strength for the desired board thickness as taught by Yako.

Response to Arguments
Applicants arguments filed 06/13/2022 have been fully considered but they are not found persuasive. It is noted the arguments towards the Section 102 are moot as the 102 rejections have been withdrawn. 
Applicant appears to argue, with respect to previously filed claim 5, that Snel teaches tube segments which comprises a wall that is not limited by exactly two cut ends in the circumferential direction of the tube segments but is limited by N+1 cut ends.
The argument is not found persuasive. The claims do not preclude the ends of the tube segments wherein the tubes comprise a wall that extends along the length of the tube segments that have two clear ends as shown in annotated Fig. 1 below. The phrase circumferential direction is given no reference point in the claims and thus the two ends as shown in Fig. 1 below may be considered to be present in the circumferential direction. That is, the claims do not preclude the interpretation provided. As there are two ends for each segment they may be considered to be “exactly two cut ends” as “cut” is a product by process term as explained in the current and previous rejections. It is also not clear, if Applicant’s interpretation was taken, how N+1 ends couldn’t meet the claimed exactly 2 cut ends. For example, if N = 1, then there would be 2 cut ends.

    PNG
    media_image1.png
    310
    921
    media_image1.png
    Greyscale

Applicant further argues that Snels segments are continuous and have a folded structure which is in contract to the claimed tube segments which are individual and independent structures. Applicant points to page 2, lines 26-28, of the specification that states the inventive tube segments have advantages over folded or corrugated veneer as the middle layer.
The argument is not found persuasive for previously explained reasons. That is, the claims do not require individual (sperate, non-continuous) tube segments as argued by Applicant but simply requires a plurality of tube segments. The cited section in the specification is not a special definition for the term “segment(s)”. As previously provided, a segment is defined by Dictionary.com as “one of the parts into which something naturally separates or is divided; a division, portion, or section”. Thus, each of the labeled tube segments of Snel may be considered a segment of the intermediate layer as they may be considered a portion/section or distinct segment of the intermediate layer. The claims do not preclude the segments being part of a “continuous” intermediate layer. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See MPEP 2145 VI. 
The advantages of the disclosed discrete non-continuous tube segments disclosed in the specification and pointed out at the bottom of page 7 of the arguments over folded corrugated intermediate layers is noted but the claims currently do not preclude such structures and there are no properties or other advantages currently required by the claims. Thus, Snel does not teach away from the claimed invention as the claimed invention does not preclude such a structure.
Applicant argues that Fu teaches polygonal original bamboo and is not cut to form tubular segments or the like but is a closed polygon. Applicant further argues that Fu cannot comprise the tubular segments required by claim 1.
The argument is not found persuasive as Fu is not utilized to teach all the argued limitations with respect to claim but is merely utilized to teaching adjusting the number of edges in a tube segments for wood construction boards to be from 4-8, 8 being an octagonal structure, to provide improved balance between minimizing wood material waste without weakening the strength of the wood. Snel is utilized to teach the argued limitations of claim 1. As to Fu not teaching cut tubular segments, “cut” is a product by process term and the ends of the tube segments of Fu may be considered ends, so Fu does indeed teach octagonal tube segments.
Applicant argues that Snel nor Fu teach the total length is less than 800 mm and the total height is less than 400 mm segment in claim 2.
This argument is not found persuasive as these limitations are optional within claim 2 as the three bullet points of claim 2 are all followed with “or”.
Applicant argues that the formulation of “a row” of tube segments arranged parallel to each other emphasizes the individual, independent structures and contrasts against a continuous integral structure of Snel.
The argument is not found persuasive as Snel teaches a row of tube “segments” per the dictionary definition provided above. The tube “segments” of Snel are clearly placed in a “row” arranged parallel to each other.
Applicant argues that the limitation in claim 7 requiring the row are mechanically connected alternately to the first cover plate and the second cover plate by means of their cut ends is not described by Snel or Fu.
The argument is not found persuasive as the tube segments of Snel are mechanically connected via glue which is line with an example of a mechanical connection provided by Applicant’s specification (See Applicant’s PGpub: par. 0046). The “alternately” connected limitations listed for claim 7 are, like claim 6, optional as each bullet point is proceeded by “or”.
Applicant argues that the sublayer labeling with Snel cannot be equated to the claimed invention.
The argument is not found persuasive as Snel, as explained in the Final Rejection, does teach a sub layer which meets the claimed invention. The claims do not preclude the interpretation of a first sublayer (considered layer (6) of Snel) in the claimed series.
Applicant further argues that the limitation in claim 8 requiring a series of tube segments further precludes a continuous structure such as Snel.
The argument is not found persuasive as the plurality of tube segments of Snel may be considered a series given the definition of segments provided above.
Applicant argues the intermediate folded layer of Snel cannot be considered a “plate” but has the shape of the adjacent corrugated folded neighboring layers.
The argument is not found persuasive as the labeled (layer 9) is considered the intermediate plate which is an intermediate layer with a thickness, there is nothing in the claim that precludes the plate from being shaped as it is generally claimed.
Applicant argues that the essential feature of claim 12 was not addressed, in that one sublayer comprises tube segments extending along the direction of the construction element and that a further sublayer comprises tube elements extending along the width of the construction elements.
The argument is not found persuasive, each “essential feature” was addressed in the claim. Applicant simply explains what is meant by the limitations referring to what is shown in Fig. 5; however, Applicant does not specially address the interpretation taken in the last Office action taken. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See MPEP 2145 VI. The claims do not preclude the interpretation provided and are broader than what is being alluded to in Applicant’s arguments.
Applicant argues that the essential feature of claim 13 was not addressed. Applicant argues that the claim requires three layers, wherein the outer two layers extend along the length and wherein the inner layer extends along the width.
The argument is not found persuasive, each “essential feature” was addressed in the claim. Applicant simply explains what is meant by the limitations referring to what is shown in Fig. 5; however, Applicant does not specially address the interpretation taken in the last Office action taken. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See MPEP 2145 VI. The claims do not preclude the interpretation provided and are broader than what is being alluded to in Applicant’s arguments.





















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783